Title: From John Adams to François Adriaan Van der Kemp, 15 February 1820
From: Adams, John
To: Van der Kemp, François Adriaan



my dear Sir
Montezillo Febuary 15th. 1820

I wrote you this Morning before I received your delightful letter of the 7th. which has opened a New world to me I rejoice with all my heart in your prosperity and comfortable pleasing prospects—I rejoice that the Governour and the Legislature and the People of the State of New-york—have the Wisdom to appreciate your labours at their just value—which I esteem an important service rendered not only to the community—but to the whole of the United States, and to the History of Mankind—and which would have most probably been lost forever—had not you been preserved to perform it.—
I have not seen Neals History of the Puritans Newbury ported the suppression of Dr Boyleston in Mores history of the Small Pox and in the quarterly Review, is in the British Character who suppress everything—but does honor to America—Negrows were imported into Massachusetts, as early I suppose as they were into New-york or Virginia by individuals—but Slavery was never sanctioned by the Legislature of Massachusetts—they would not even suffer the word Slave or Slavery to be introduced into their Statute Book under Hill and Throgmorton were never names of any respectabelity in New England—no Man is better qualified to give you information than our freend Tying—There were intrigues formed between Mr Pit and Miranda and perhaps some others for exciting an Insurrection in South America, and for Seperating the Spanish Colonies from Spain—but I damned them de fonde encomble—I have published in the Boston Patriot sone where between 1809 and 1812—Copies of the principle Original papers—but I have never had any Crediet for them—nor for my Conduct upon that occation—though it was the among one of the most decided and meritorious actions of my life—if there was any formal plan for seizing New Orleans and Mexico by a Coup de maine—the details were carefully concealed from me—Andrews Norton is of the same family with John Norton—but not a descendant of him—but of his Brother—
It gives me great pleasure to be informed that my Grand daughter Mrs Caroline A DeWint—has been prompted by the strength of her understanding—and the virtues of her heart, to court a Correspondence with you—I hope you will indulge her and honour her with a visit—for she is one of my posterity in whom I have great satisfaction—as a worthy Representative of her Mother—her Grand Mother, her Great-Grand Mother, all of whom I knew to be as Noble a race of Females as ever lived—as far as I know—She has an Inclination for Literature—If you Visit the family, you Will find her Husband, his Mother and every branch of the family worthy of your esteem and as of Batavian Blood I hope will engage your affections.—
If you make a visit to this part of the World next Fall—if you find me alive—you will find me as much your friend as ever—and all your friends in Boston and Cambridge—will be as glad to see you as ever—
Your Friends in the State of New-York—must be hereafter as numerous as the population of the State—and their gratitude to you ought to be—and I trust will be proportioned to the great Services you have rendered them and their Posterity—So that I have the Satisfaction to think that the remainder of your days will be passed as agreeably—as the declining years of a Philosopher, and a Christian can be—
I am with habitual Esteem and / affection you friend—
John Adams